t c memo united_states tax_court lawrence w wirenius petitioner v commissioner of internal revenue respondent docket no filed date lawrence w wirenius pro_se louise pais for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure plus additions to tax under sec_6651 in the amount of unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure dollar_figure and sec_6654 in the amount of dollar_figure the issues for decision are whether petitioner received and failed to report taxable_income in the amount of dollar_figure whether petitioner is liable for self-employment_tax in the amount of dollar_figure whether petitioner is liable for the delinguency addition_to_tax under sec_6651 and whether petitioner is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 some of the facts have been stipulated and the stipulation of facts is incorporated herein by reference petitioner resided in california at the time his petition was filed prior to petitioner had been a carpenter working for various movie studios petitioner stopped working for a time because he was burned out in petitioner was hired by clairmont camera inc clairmont to develop a quiet camera room clairmont submitted to the internal_revenue_service a form 1099-misc for reflecting that it had paid petitioner dollar_figure for the record reflects checks issued from clairmont to petitioner totaling that amount in however two of those checks totaling dollar_figure were issued by clairmont for the reimbursement of materials used in the development of the guiet camera room in the notice_of_deficiency issued to petitioner on date respondent determined that petitioner received income of dollar_figure respondent now concedes that petitioner’s income for from clairmont was only dollar_figure on a weekly basis petitioner would submit an invoice to clairmont for the amount of hours spent during the week on the development of the quiet camera room these invoices were approved by an officer of clairmont and paid clairmont did not withhold any income or social_security_tax from the payments to petitioner petitioner did not receive any employee_benefits from clairmont such as annual leave sick leave or pension petitioner did not file a federal_income_tax return for respondent’s records also reflect that petitioner did not file a federal_income_tax return for petitioner testified and we find that petitioner did not have any income in this case is basically a case involving a nonfiler who refuses to acknowledge liability under the internal_revenue_code and who has asserted various tax_protester arguments however petitioner did engage in discussions of the merits of the case with respondent did enter into a stipulation of facts and supplemental stipulation of facts and did testify under oath as to the merits of respondent’s determination we shall first address the issues which we do not categorize as tax_protester issues gross_income petitioner worked for clairmont during and received dollar_figure respondent admits that only dollar_figure was compensation_for labor petitioner also agrees that the dollar_figure was not all compensation_for his labor and that he did receive dollar_figure as compensation_for his labor compensation_for labor is includable in a taxpayer’s gross_income sec_61 accordingly we hold that petitioner had gross_income in of dollar_figure self-employment_tax sec_1401 imposes a tax on self-employment_income for old-age survivors and disability insurance sec_1401 imposes an additional tax on self- employment income for hospital insurance self-employment_income is defined as the net_earnings_from_self-employment derived by an individual during the taxable_year sec_1402 net_earnings_from_self-employment is the gross_income derived by an individual from any trade_or_business carried on by such individual less any deduction attributable thereto sec_1402 courts look to several factors to decide whether an employment relationship exists among them are the following the degree of control exercised by the principal over the manner in which work is performed the individual's investment in the facilities used the individual's opportunity for profit or loss whether or not the principal has the right to discharge the individual the permanency of the relationship whether the work performed is an integral part of the principal's regular business and the relationship the parties believe they are creating 331_us_704 64_tc_974 sec_31 d - l c employment_tax regs these factors are not weighed equally but must be evaluated according to their significance in each particular case see 980_f2d_857 2d cir based on the record we conclude that petitioner was self- employed in and was not an employee of clairmont it appears that petitioner a carpenter agreed to build a room for clairmont and was to be paid on the basis of the amount of time he spent in building that room on a weekly basis petitioner would submit invoices showing the number of hours he had worked and clairmont would pay the bill clairmont did not deduct federal or state income taxes or social_security_taxes petitioner received no employee_benefits from clairmont at the conclusion of the task for which petitioner was hired petitioner no longer worked for clairmont during the time petitioner worked for clairmont he was free to accept other jobs even though the clairmont job was time consuming based upon this record we conclude that petitioner was self-employed in therefore petitioner is liable for self-employment_tax which will be recomputed under rule addition_to_tax for delinguency petitioner did not file a federal_income_tax return his only reason for not filing the return was his own version of why he is not subject_to the internal_revenue_code sec_6651 imposes an addition to in the notice_of_deficiency respondent allowed petitioner a deduction of one-half of the calculated self-employment_tax this amount will also have to be adjusted under rule in view of the modification of the amount of self-employment_income petitioner received tax equal to percent per month of the underpayment up to a maximum of percent for untimely filed returns this addition_to_tax is not imposed if there was reasonable_cause for the failure_to_file we hold that petitioner has not shown that there was reasonable_cause for his failure_to_file a return and therefore he is liable for the addition_to_tax which will be recomputed under rule addition_to_tax for failure to make estimated income_tax payments petitioner failed to make estimated income_tax payments in however petitioner did not earn income in and did not have any income_tax_liability for respondent agreed that if petitioner did not have any income_tax_liability for the exemption under sec_6654 would apply and petitioner would not be liable for this addition_to_tax accordingly we hold that petitioner is not liable for the addition_to_tax under sec_6654 tax_protester arguments the bulk of this case--the bulk of the pleadings stipulation of facts supplemental stipulation of facts and petitioner’s testimony relates to petitioner’s version of why he is not liable for income_tax under the internal_revenue_code we will not list petitioner’s misguided arguments or attempt to refute them with copious citations for to do so would grant them a status they do not deserve 737_f2d_1417 5th cir petitioner’s arguments are timeworn tax_protester arguments which have been rejected by the courts often enough petitioner states that he is not a tax_protester and that he has researched each of these arguments our answer to petitioner is that his research has never gone far enough he has never found the many cases which have held his arguments to be invalid the short answer to petitioner’s arguments is that he is not exempt from federal_income_tax and we so hold sec_6673 authorizes the court to award a penalty to the united_states not in excess of dollar_figure whenever it appears to the court that proceedings have been instituted or maintained by the taxpayer primarily for delay the taxpayer’s position in such proceedings is frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies the arguments that petitioner presented to exempt himself from tax_liability are frivolous and groundless however respondent has not moved for an award under sec_6673 and in view of the petitioner’s success with regard to several of the issues we shall not impose this penalty at this time however petitioner should be advised that if he raises these tax_protester arguments in the future the court may favorably consider a proper motion for imposition of a penalty under sec_6673 to reflect the above decision will be entered under rule
